Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 9/18/19. Claims 1-20 are pending and under examination.

Claim Interpretation
The meaning for the abbreviation of CPM as recited by the instant claims is not set forth in the specification. As such, the ordinary definition of “cycles per minute” is used, which is equivalent to revolutions-per-minute (RPM); see Sciencing (form 892).
The term “substantially” is defined in the specification at p.7 L2-3.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
not being interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-11, 15, and 17-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usenovic (form 892).
Regarding claim 1, Usenovic teaches incubating a mixture comprising tau protein preparation (tau) and a polyanionic co-factor (heparin) for a pre-determined time period (4h) under conditions that promote the formation of PHFs (formation of tau fibrils); see p. 14235 C2. Note that these tau fibrils are paired helical filaments as they are detected by, e.g., MC-1 (p.14236 C2), which was raised to recognize paired helical filaments (see Jicha reference on p.14249 C2). Further, MPEP § 2112 (II) states "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In this case, the claim does not recite any elements or steps which are required to be “under conditions that promote the formation of PHFs” and so, as every other limitation of the claims is met, the method of Usenovic is considered to also be performed under such conditions.

Regarding claim 4, Usenovic teaches expressing the tau in bacterial culture and then clarifying/purifying the tau (p.14235 C2). This meets the limitations of a substantially pure tau.
Regarding claim 6, the production method of Usenovic includes the use of DTT, a reducing agent (p.14235 C2).
Regarding claim 7, Usenovic teaches the pH is 6.5 (p.14235 C2).
Regarding claim 8, Usenovic teaches the temperature as 37C (p.14235 C2).
Regarding claim 9, Usenovic teaches the co-factor is heparin (p.14235 C2).
Regarding claim 10, Usenovic teaches inducing the PHFs according to claim 1 as noted above. Usenovic further teaches detection using spectroscopic microscopic means (AFM; p.14236 C1).
Regarding claim 11, in addition to the AFM above, Usenovic teaches using fluorescence spectroscopy (“thioflavin T…dye fluorescence was used to quantify the formation of tau fibrils”; p. 14236 C1).
Regarding claim 15, Usenovic teaches using recombinant human 4R2N tau (p.14325 C1), which is a full length tau protein containing two N-terminal inserts and four microtubule binding domains.
Regarding claim 17, Usenovic teaches using a ThT assay as above.
Regarding claim 18, Usenovic teaches the addition of heparin as above.
Regarding claim 19, Usenovic teaches the addition of heparin as above.
Therefore, claims 1, 3-4, 6-11, 15, and 17-19 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenovic in view of Lim (form 892) and further in view of Esposito (US 20130338202; form 892) and Brunden (US 20130337463; form 892).
Claims 1, 3-4, 6-11, 15, and 17-19 are anticipated as above and therefore obvious for the same reasons. Moreover, Lim and Esposito are concerned with the same technology: forming tau aggregates/PHFs by including heparin and incubating at 37C, pH 7.4, and shaking.

Regarding claims 2 and 14, Usenovic teaches shaking the incubation mixture at 1000 RPM (i.e., CPM), which is outside the instantly claimed range(s).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). “[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or 
In this case, the difference between the prior art and claims 2 and 14 is in the RPMs, Usenovic teaching shaking at 1000 RPM while the claims require shaking at 350-500 RPM or 400-450 RPM, respectively. Carrying forward of a well-known method of making tau PHFs using heparin, only varying the speed in which the mixture is shaken, is insufficient to make the invention non-obvious. Moreover, the art fully recognized that shaking speed may vary: 
Esposito teaches forming tau PHFs using heparin (on point to instant claim, e.g. 9), 37C incubation (on point to e.g., instant claim 8), pH 7.4 (on point to instant claim 7), while shaking at 800-1000 RPM (paragraph 260-261), teaching that not only is the RPMs of the shaking variable, it can be lower than that of Usenovic. 
Lim teaches forming tau aggregates using heparin (on point to e.g., instant claim 9) at pH 7.4 (on point to instant claim 7) and 37C (on point to instant claim 8), while shaking at 220 RPM (p.1), teaching that not only are the RPMs of the shaking variable while still resulting in the formation of tau aggregates in the presence of heparin, but that the combination of Usenovic, Esposito, and Lim teach that shaking speeds can be both above and below the instantly claimed range and still result in tau aggregation/PHF formation.
Thus, one of ordinary skill in the art at the time of filing would have found it obvious that shaking speed is variable and claiming a particular range without sufficient evidence of the critical nature of that range is insufficient to rebut this prima facie case.

Regarding claims 5 and 16, Usenovic teaches using 5 µM tau (p.14235 C2), which is outside the instantly claimed range(s).
As above, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Esposito teaches a similar method (see above) using 10 µM tau (paragraph 260-261), which meets the limitations of claim 5 and teaches that not only is the starting concentration variable, it can be higher than that of Usenovic. 
Lim teaches a similar method (see above), using ~67 µM (p.1; Tau-K18 MW is approximately 15kDa and Lim uses 0.5 mg/mL), teaching that not only is the starting concentration variable while still resulting in the formation of tau aggregates in the presence of heparin, but that it may be above the instantly claimed ranges. 
Brunden teaches a similar method including using full length tau (T40), heparin, pH 7.0., 37C incubation, and 1000 RPM shaking, using 40 µM tau as an initial concentration. This again teaches that concentrations may be above that which are claimed and the combination of Usenovic, Esposito, Lim, and Brunden teach that concentrations can be below, within, or above the instantly claimed range and still result in tau aggregation/PHF formation.

Thus, one of ordinary skill in the art at the time of filing would have found it obvious that initial tau concentration is variable and claiming a particular range without sufficient evidence of the critical nature of that range is insufficient to rebut this prima facie case.

Regarding claim 12, the “method according to claim 10” would have been obvious as above. It is further noted that in addition to the spectrographic detection taught by Usenovic, Esposito also teaches detecting PHF formation using Thio S fluorometry and electron microscopy (paragraph 260), which meet the criteria of microscopic or spectroscopic means. Usenovic does not teach using tau fibrillization as a means of evaluating a test compound for inhibiting/promoting such fibrillization.

Regarding claim 13, the prior art establishes that the heparin-induced tau fibrillization method discussed above can be utilized to screen compounds for their inhibitory effect. Among such compounds, Esposito teaches the compounds might be antibodies (paragraph 52). It is appreciated that this appears in a lengthy list of potential compounds; however, this is because one of ordinary skill in the art at the time of filing and provided with the above teachings would recognize that the method is one set to discover a modulator of tau aggregation and that such an modulator could be among any reasonable class of biomolecule. There is no reason to expect that the assay described above would be particularly limited to exploring only certain classes of biomolecule. While it might be unpredictable what result would be achieved with any specific compound, it would nevertheless be predictable that regardless of the compound used, the method could assess whether the compound inhibited, promoted, or had no effect on tau fibrillization, which is the purpose and nature of the method and makes obvious the testing of, e.g., antibodies using the method as claimed.
Regarding claim 20, all four references use heparin as above.
Therefore, claims 1-20 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649